Case 2:19-cv-00616-HCN-DAO Document 105 Filed 06/09/21 PageID.1810 Page 1 of 14




             UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                               CENTRAL DIVISION


   OGHENETEGA EMUVEYAN,                               MEMORANDUM DECISION AND
                                                      ORDER GRANTING IN PART AND
          Plaintiff,                                  DENYING IN PART DEFENDANTS’
                                                      MOTION FOR SANCTIONS AGAINST
   v.                                                 PLAINTIFF FOR CONCEALING
                                                      EVIDENCE AND PERJURY
   STEVE EWING; GENEVA ROCK                           (DOC. NO. 75)
   PRODUCTS INC., a Utah corporation; and
   CLYDE COMPANIES, INC., a Utah                      Case No. 2:19-cv-00616-HCN-DAO
   corporation,                                       Judge Howard C. Nielson, Jr.
          Defendants.                                 Magistrate Judge Daphne A. Oberg




         Before the court is Defendants Steve Ewing, Geneva Rock Products, Inc. (“Geneva

  Rock”), and Clyde Companies, Inc. (collectively, the “GRP Defendants”) Motion for Sanctions

  against Plaintiff for Concealing Evidence and Perjury (“Mot.,” Doc. No. 75). The court heard

  argument on the motion on May 17, 2021. Based on the briefing and oral arguments, the motion

  is GRANTED in part and DENIED in part for the reasons stated below.

                                          BACKGROUND

         Plaintiff Oghenetega Emuveyan brought this action against the GRP Defendants alleging,

  in part, that the GRP Defendants discriminated against him based on his race and national origin,

  engaged in disparate treatment based on his race and national origin, created a hostile work

  environment, wrongfully terminated him, and engaged in retaliation. (Compl., Doc. No. 2-1.)

  Mr. Emuveyan seeks economic damages in the form of back pay, front pay, compensatory




                                                  1
Case 2:19-cv-00616-HCN-DAO Document 105 Filed 06/09/21 PageID.1811 Page 2 of 14




  damages, and consequential damages. (Id.) According to the GRP Defendants, Mr. Emuveyan

  is seeking more than $4 million in economic loss damages alone. (Mot. 2, Doc. No. 75.)

         On October 7, 2020, while the parties were engaged in fact discovery in the present case,

  Mr. Emuveyan was arrested pursuant to a warrant to answer to an indictment. (Mot. 15, Doc.

  No. 75; see also Warrant for Arrest, Doc. No. 36 in United States v. Oghenetega Benson

  Emuveyan et al., 2:20-cr-00286 (D. Utah) (“Criminal Case”).) The indictment accuses Mr.

  Emuveyan of participating in an internet scheme 1 to obtain money and property from victims

  through “celebrity scams, romance scams, business enterprise fraud, and other scams.”

  (Indictment, Doc. No. 75-12; Indictment, Doc. No. 1, Criminal Case.) Mr. Emuveyan pleaded

  not guilty, and no judgment has been rendered. (Pl.’s Mem. in Opp’n to Defs.’ Mot. for

  Sanctions against Pl. for Concealing Evid. and Perjury (“Opp’n”) 3, Doc. No. 81.)

         In their motion for sanctions, the GRP Defendants allege Mr. Emuveyan withheld

  information and committed perjury when responding to discovery requests and answering

  deposition questions. (See generally Mot., Doc. No. 75.) The GRP Defendants contend that

  after the close of fact discovery, they learned, only by happenstance, of the criminal case against

  Mr. Emuveyan. (Id. at 14.) The GRP Defendants assert Mr. Emuveyan concealed and failed to

  disclose the federal criminal indictment as well as information about any income received from

  the alleged internet venture. (Id. at 15–16.) According to the GRP Defendants, this information

  is responsive to their discovery requests and vital to their defense against Mr. Emuveyan’s claim

  of damages because it relates directly to their burden to show Mr. Emuveyan failed to mitigate

  his damages. (Id. at 21.) The GRP Defendants argue the income from the alleged internet




  1
   Considering Mr. Emuveyan’s presumption of innocence, the court will refer to the accused
  scam as the alleged “internet venture.”
                                                   2
Case 2:19-cv-00616-HCN-DAO Document 105 Filed 06/09/21 PageID.1812 Page 3 of 14




  venture offsets any potential damages in this case, and any time Mr. Emuveyan spent on the

  venture reduced his time available to seek employment. (Id. at 3.) The GRP Defendants contend

  Mr. Emuveyan’s failure to disclose this information deprived them of the opportunity to conduct

  discovery on these topics and warrants dismissal of the case along with an award of attorney

  fees. (Id. at 29, 31.)

          Mr. Emuveyan does not materially disagree with the GRP Defendants’ recitation of his

  discovery responses but disputes the idea that any of his responses violated discovery rules or

  constitute perjury. (Opp’n 2–3, Doc. No. 81.) Mr. Emuveyan argues the GRP Defendants’

  motion is based on the false premise that the claims in the indictment are true, even though Mr.

  Emuveyan pleaded not guilty and no charges have been proven. (Id. at 3.) Separately, Mr.

  Emuveyan contends that even if he had received money from the alleged internet venture, it does

  not bear on the GRP Defendants’ affirmative defense of failure to mitigate damages. (Id. at 5.)

  Lastly, Mr. Emuveyan argues the indictment and any funds received through the alleged internet

  venture are irrelevant because, pursuant to the collateral source rule, the GRP Defendants cannot

  offset their damages by funds obtained through criminal activity. (Id. at 6.) Because of this, Mr.

  Emuveyan contends the GRP Defendants are not entitled to sanctions. (Id. at 9.)

                                        LEGAL STANDARD

          A party may serve interrogatories, relating to “any nonprivileged matter that is relevant to

  any party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1);

  Fed. R. Civ. P. 33(a)(2). Information relevant to any party’s claim or defense, does not need to

  “be admissible in evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1). That is, “the scope of

  discovery is much broader than admissibility of evidence at trial.” FDIC v. Kan. Bankers Sur.

  Co., 13-cv-02344, 2014 U.S. Dist. LEXIS 31269, at *3 (D. Colo. Mar. 11, 2014) (unpublished);



                                                   3
Case 2:19-cv-00616-HCN-DAO Document 105 Filed 06/09/21 PageID.1813 Page 4 of 14




  see also Bella Monte Owners Ass'n v. Vial Fotheringham, Ltd. Liab. P’ship, 2:19-cv-00212,

  2020 U.S. Dist. LEXIS 112781, at *13 (D. Utah June 26, 2020) (unpublished) (“After the 2015

  Amendment [to Rule 26], ‘relevance’ for purposes of discovery remains broader than ‘relevance’

  for purposes of trial admissibility.” (internal quotation marks omitted)).

         To the extent it does not object, a party must respond to interrogatories fully in writing

  and under oath. Fed. R. Civ. P. 33(b)(3). If the responding party later learns its discovery

  response is incomplete or incorrect “in some material respect” and the supplemental information

  is not otherwise known to the other party, it is obligated to update and supplement its prior

  response. Fed. R. Civ. P. 26(e)(1). Where a party fails to provide or supplement information as

  required by Rule 26 of the Federal Rules of Civil Procedure, a court may award sanctions,

  “unless the failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1).

                                              ANALYSIS

         According to the GRP Defendants, Mr. Emuveyan should have disclosed the criminal

  case as well as the money he received from the alleged internet venture in response to their

  discovery requests and deposition questions. (Defs.’ Reply Mem. in Supp. of Defs.’ Mot for

  Sanctions against Pl. for Concealing Evid. and Perjury (“Reply”) 2, Doc. No. 89.) Specifically,

  the GRP Defendants contend Mr. Emuveyan should have disclosed the criminal case in a

  supplemental response to Interrogatory 20, which sought testimony describing “all lawsuits in

  which you have been previously involved as a party.” (Mot. 8, Doc. No. 75; Pl.’s Resps. to

  Interrog. and Reqs. for Admis. in Defs.’ Third Set of Disc. Reqs. 4, Doc. No. 75-6.) The GRP

  Defendants also argue Mr. Emuveyan should have disclosed the income he received from the

  alleged internet venture in response to requests for production, interrogatories, and deposition

  questions seeking documents and testimony about his income and employment status since his



                                                    4
Case 2:19-cv-00616-HCN-DAO Document 105 Filed 06/09/21 PageID.1814 Page 5 of 14




  termination at Geneva Rock. (Mot. 18–19, Doc. No. 75.) The GRP Defendants assert Mr.

  Emuveyan’s affirmative statements that his only employment and income was through Uber,

  Lyft, and Turo amount to perjury in light of the indictment. (Id. at 19)

            Mr. Emuveyan does not dispute that he was arrested in October 2020 pursuant to a

  federal indictment. He concedes he did not disclose the criminal case or any income received

  from the alleged internet venture in his discovery responses, and that he verified his discovery

  responses on March 3, 2021, five months after his arrest. (See Opp’n 2; Doc. No. 81; Mot. 9,

  Doc. No. 75; Verification, Doc. No. 75-7.) However, Mr. Emuveyan maintains his actions were

  proper.

      A. Discovery Violations

            With regard to the disclosure of the criminal case, Mr. Emuveyan takes too constrained a

  view of the GRP Defendants’ Interrogatory 20. This interrogatory seeks descriptions of “all

  lawsuits in which you have been previously involved as a party.” (See Pl.’s Resps. to Interrogs.

  and Reqs. for Admis. in Defs.’ Third Set of Disc. Reqs. 4, Doc. No. 75-6.) At the hearing, Mr.

  Emuveyan argued the term “previously” limits the interrogatory to lawsuits which were already

  resolved. According to this theory, any previous case which is still ongoing is per se not

  responsive to the request. This is a strained view of the term “previously.” No reasonable

  reading of the term previously, or the interrogatory as a whole, requires a case to be resolved. 2

  Mr. Emuveyan also suggested a criminal lawsuit may not fall within the scope of the word

  “lawsuit” as used in the interrogatory. But the interrogatory seeks information on all lawsuits; it

  does not differentiate between civil and criminal suits. Mr. Emuveyan’s interpretation is



  2
   For example, the Cambridge Dictionary defines “previous” as “happening or existing before
  something or someone else.” Cambridge Dictionary, “Previous”;
  https://dictionary.cambridge.org/us/dictionary/english/previous.
                                                    5
Case 2:19-cv-00616-HCN-DAO Document 105 Filed 06/09/21 PageID.1815 Page 6 of 14




  incorrect. To the extent Mr. Emuveyan relies on his objections for his failure to disclose, his

  argument also fails. The criminal case falls within the broad scope of relevance at the discovery

  phase. It is relevant to the issue of damages as well as the GRP Defendants’ affirmative defense

  of failure to mitigate damages. Indeed, it is likely even more relevant than the civil cases Mr.

  Emuveyan listed.

         Accordingly, after Mr. Emuveyan’s arrest, he was obligated to supplement his discovery

  response to Interrogatory 20 to disclose the criminal case pending against him. Because he failed

  to do so and later verified his prior responses, Mr. Emuveyan violated the duty to supplement set

  out in Rule 26 of the Federal Rules of Civil Procedure. The GRP Defendants’ motion is

  GRANTED insofar as it pertains to Mr. Emuveyan’s failure to supplement his discovery

  response to disclose the criminal case.

         The remainder of Mr. Emuveyan’s alleged perjury and discovery violations revolve

  around whether Mr. Emuveyan was obligated to disclose the fact and existence of the alleged

  internet venture and any money received. The GRP Defendants argue the money and/or internet

  venture should have been disclosed in response to Request for Production 4, Interrogatory 11,

  and deposition questions, which sought documents and testimony regarding income received or

  owed to Mr. Emuveyan since his termination, efforts to mitigate damages (including efforts to

  find other employment or self-employment), and his current employment status. (Mot. 4–5, 9–

  10, Doc. No. 75.)

         The problem is that the GRP Defendants’ argument is based solely on unproven

  allegations in the indictment. An indictment is not evidence. It has no bearing on innocence or

  guilt. It is simply the charging document by which the government states the allegations it seeks

  to prove. See United States v. Smith, Case No. 92-20011-01, 1993 U.S. Dist. LEXIS 6359, at



                                                   6
Case 2:19-cv-00616-HCN-DAO Document 105 Filed 06/09/21 PageID.1816 Page 7 of 14




  *20 (D. Kan. Apr. 27, 1993) (unpublished) (“[T]he indictment is merely the government’s

  formal accusation, is not evidence of any kind against a defendant, and does not create any

  presumption or permit any inference of guilt.”). Mr. Emuveyan has not been convicted of any

  charges in the indictment and has pleaded not guilty. (Opp’n 3, Doc. No. 81.) The GRP

  Defendants simply presented no evidence Mr. Emuveyan engaged in the alleged internet venture

  or gained any earnings or income other than those disclosed in his discovery responses. Their

  suspicions based on the indictment and on Mr. Emuveyan’s apparent difficulty obtaining a

  substantially similar job are not enough. Again, an allegation in an indictment is not proof.

         At this juncture, where nothing has been proven against Mr. Emuveyan in his criminal

  case, there is no evidence he failed to properly respond or supplement his responses to discovery

  requests or deposition questions regarding the existence of the alleged internet venture and any

  funds received from it. Accordingly, there is no evidence Mr. Emuveyan committed perjury or

  violated the discovery rules with respect to this issue. The GRP Defendants’ motion is DENIED

  insofar as it pertains to the existence of the internet venture, alleged funds received, and perjury.

     B. Sanctions

         As detailed above, Mr. Emuveyan violated the discovery rules by failing to supplement

  his interrogatory response to disclose the existence of the criminal case. The federal rules

  provide for sanctions when a party fails to disclose or supplement an earlier response and the

  failure is not substantially justified or harmless. Fed. R. Civ. P. 37(c). The court “is

  entrusted . . . [with] broad discretion” to determine whether a violation was justified or harmless.

  Neiberger v. Fed Ex Ground Package Sys., Inc., 566 F.3d 1184, 1191–92 (10th Cir. 2009). If

  sanctions are appropriate, the court also enjoys “broad discretion” in awarding sanctions.

  Among other things, these sanctions can include prohibiting use of the information, requiring



                                                    7
Case 2:19-cv-00616-HCN-DAO Document 105 Filed 06/09/21 PageID.1817 Page 8 of 14




  payment of expenses, or informing the jury of the party’s failure. COP Coal Dev. Co. v. Rushton

  (In re C.W. Mining Co.), No. 2:10-cv-39, 2013 U.S. Dist. LEXIS 11239, at *17 (D. Utah Jan. 28,

  2013) (unpublished); Fed. R. Civ. P. 37(c)(1).

         i.      Mr. Emuveyan’s Conduct Warrants Sanctions

         Mr. Emuveyan’s violation is neither substantially justified nor harmless. Mr. Emuveyan

  knew of the criminal case against him at least as of his arrest in October 2020. As outlined

  above, Mr. Emuveyan bases his reasoning for not including the criminal case in his discovery

  response on an unreasonable interpretation of the interrogatory. To make matters worse, Mr.

  Emuveyan affirmatively verified his incomplete discovery responses in March 2021, five months

  after his arrest. Accordingly, Mr. Emuveyan’s violation is not substantially justified.

         Neither is Mr. Emuveyan’s violation harmless. By failing to disclose the case, Mr.

  Emuveyan deprived the GRP Defendants of the opportunity to conduct discovery on the

  existence of and facts surrounding the alleged internet venture and any funds received. The GRP

  Defendants contend that if they had known about the criminal case before the close of fact

  discovery, they would have inquired into the alleged internet venture and conducted additional

  discovery to confirm Mr. Emuveyan’s prior responses. For example, they would have

  subpoenaed job applications from the companies he alleges he applied to for various jobs. The

  GRP Defendants also assert they would have explored issues about funds received because,

  depending on the nature of the alleged internet venture, any funds earned might offset the

  damages alleged.

         Mr. Emuveyan argues that even hypothetically assuming he did engage in the alleged

  internet venture, such action and any funds received have no bearing on this case. First, Mr.

  Emuveyan argues the alleged criminal venture has nothing to do with the facts of the case at



                                                   8
Case 2:19-cv-00616-HCN-DAO Document 105 Filed 06/09/21 PageID.1818 Page 9 of 14




  hand. (Opp’n 4, Doc. No. 81.) Second, Mr. Emuveyan contends it has no bearing on mitigation

  of damages because Mr. Emuveyan has already established he sought out other jobs, “fulfilling

  his responsibilities regarding the mitigation issue.” 3 (Id. at 5.) Lastly, Mr. Emuveyan argues it

  is irrelevant whether he disclosed any funds from the alleged internet venture because the

  collateral source rule prevents the GRP Defendants from offsetting their damages with

  independent sources of compensation. (Id. at 6.) He argued further at the hearing that any

  alleged funds could not be considered income for offsetting purposes.

          The GRP Defendants respond that the information regarding the alleged internet venture

  is relevant to Mr. Emuveyan’s efforts to obtain new employment and the collateral source rule

  does not apply. (Reply 4–6, Doc. No. 89.) In any event, the GRP Defendants argue, Mr.

  Emuveyan cannot withhold responsive information on the basis that it would be inadmissible as

  collateral source. (Id. at 6.)

          The parties’ arguments illustrate exactly why Mr. Emuveyan’s nondisclosure of the

  criminal case is harmful. It may be true that Mr. Emuveyan successfully mitigated his damages.

  It may also be true that funds received from the alleged internet venture, if any, may not be used

  to offset potential damages in this case. But those are issues relating to the merits of the case and

  admissibility of evidence. At this point, all that matters is relevance. And the information is

  relevant. The GRP Defendants are entitled to explore whether any funds are “income” and

  whether they can offset any future damages. The GRP Defendants are entitled to inquire into the

  time Mr. Emuveyan spent on this alleged internet venture, and to subpoena his job applications.

  This information is relevant to whether Mr. Emuveyan diligently sought new employment.



  3
    Ironically, Mr. Emuveyan argues the GRP Defendants cannot show he failed to mitigate his
  damages while at the same time failing to disclose the very evidence which may cast doubt on
  that assertion.
                                                   9
Case 2:19-cv-00616-HCN-DAO Document 105 Filed 06/09/21 PageID.1819 Page 10 of 14




   Regardless of any potential offsetting or failing to mitigate, Mr. Emuveyan claims additional

   damages from a lack of funds to pay his mortgage or car payments, damage to his credit score,

   and the lack of money to send his family members for medicine. (Mot. 12, Doc. No. 75.)

   Whether Mr. Emuveyan received funds elsewhere is relevant to the credibility of and defense

   against these claims. The GRP Defendants are entitled to inquire about these topics. Because

   Mr. Emuveyan’s failure to disclose is neither substantially justified nor harmless, sanctions are

   warranted.

          ii.     Mr. Emuveyan’s Conduct Does Not Warrant Dismissal

          The GRP Defendants seek dismissal of the case or, in the alternative, an order finding

   Mr. Emuveyan intentionally failed to mitigate his damages; preventing Mr. Emuveyan from

   introducing evidence to rebut the GRP Defendants’ argument that he failed to mitigate his

   damages; and/or unilaterally reopening fact discovery; as well as an award of attorneys’ fees and

   costs. (Mot. 28–30, Doc. No. 75.) Both parties agree Ehrenhaus v. Reynolds, 965 F.2d 916, 921

   (10th Cir. 1992), lays out the relevant factors for whether dismissal is an appropriate sanction.

   (Mot. 19–20, Doc. No. 75; Opp’n 7, Doc. No. 81.) The Ehrenhaus factors are:

          (1) the degree of actual prejudice to the defendant; (2) the amount of interference
          with the judicial process; . . . (3) the culpability of the litigant, . . . (4) whether the
          court warned the party in advance that dismissal of the action would be a likely
          sanction for noncompliance, . . .; and (5) the efficacy of lesser sanctions.

   Ehrenhaus, 965 F.2d at 921. “Only when the aggravating factors outweigh the judicial system’s

   strong predisposition to resolve cases on their merits is dismissal an appropriate sanction.” Id.

   (internal quotation marks omitted). Dismissal is “a harsh sanction” and “is appropriate only in

   cases of willfulness, bad faith, or [some] fault of petitioner.” Chavez v. City of Albuquerque, 402

   F.3d 1039, 1044 (10th Cir. 2005) (internal quotation marks omitted).




                                                      10
Case 2:19-cv-00616-HCN-DAO Document 105 Filed 06/09/21 PageID.1820 Page 11 of 14




          Here, any prejudice to the GRP Defendants can be alleviated through lesser sanctions.

   The GRP Defendants argue they have been significantly prejudiced in terms of “incur[ring]

   significant unnecessary costs of litigation in discovery and [] depriving Defendants of key

   information necessary to support their defenses” as well as making “significant strategic

   decisions” based on Mr. Emuveyan’s affirmative representations. (Mot. 20, 23, Doc. No. 75.)

   There is no question the failure to disclose the criminal case prejudiced the GRP Defendants by

   preventing them from serving discovery aimed at the alleged internet venture. But the

   nondisclosure does not relate to the underlying case. It is relevant only to the limited topic of

   damages. This stands in contrast to Freddie v. Marten Transport, Ltd., 428 F. App’x 801, 802

   (10th Cir. 2011) (unpublished), cited by the GRP Defendants. In Freddie, the withheld

   discovery was central to the case, as it related to whether the plaintiff’s injuries resulted solely

   from the automobile accident as opposed to his preexisting condition. Id. Mr. Emuveyan’s

   criminal case is wholly irrelevant to whether the GRP Defendants are liable, or to their degree of

   liability. It relates only to the amount of damages if Mr. Emuveyan prevails.

          Unilaterally reopening discovery would neutralize the prejudice the GRP Defendants

   claim, as it would allow the GRP Defendants to seek the discovery they would have sought had

   Mr. Emuveyan disclosed the criminal case. While the GRP Defendants assert they incurred

   significant unnecessary costs in discovery, they did not establish they incurred those costs solely

   because Mr. Emuveyan failed to disclose the criminal case. Further, the GRP Defendants’

   outline of the additional discovery they would have propounded had they known of the criminal

   case, such as subpoenaing job applications, counters the claim of incurring additional discovery

   costs because of the nondisclosure. Lastly, because the criminal case only goes to the issue of

   damages and is unrelated to the GRP Defendants’ liability, it is unlikely the GRP Defendants



                                                     11
Case 2:19-cv-00616-HCN-DAO Document 105 Filed 06/09/21 PageID.1821 Page 12 of 14




   incurred significant and unnecessary costs due to Mr. Emuveyan’s nondisclosure. Therefore,

   factors one and five weigh against dismissal; there was little prejudice to the GRP Defendants

   and a lesser sanction can neutralize any prejudice the GRP Defendants suffered.

          The second factor, the amount of interference with the judicial process, also weighs

   against dismissal. “Greater degrees of obstruction help justify a dismissal sanction.” King v.

   Fleming, 899 F.3d 1140, 1151 (10th Cir. 2018). Here, the GRP Defendants focus their argument

   on Mr. Emuveyan’s alleged falsified discovery responses and perjury regarding the facts of the

   criminal case. But, as explained above, there is no proof Mr. Emuveyan submitted false

   discovery responses or committed perjury. Mr. Emuveyan’s only discovery violation was his

   failure to supplement his discovery response to include the criminal case. There is no indication

   Mr. Emuveyan submitted falsified testimony or documents to this court, see King, 899 F.3d at

   1151–52, nor has he “repeatedly ignored court orders,” Jones v. Thompson, 996 F.2d 261, 265

   (10th Cir. 1993), or “failed to comply with a direct court order,” Ehrenhaus, 965 F.2d at 921.

   Lastly, at this point, there are no inconsistencies in Mr. Emuveyan’s discovery responses. See

   Freddie, 428 F. App’x at 804. Mr. Emuveyan’s failure to supplement his interrogatory response

   is not without interference—it requires the court to deviate from its current scheduling order to

   reopen discovery. However, this interference is not so significant as to warrant dismissal.

          The third factor, culpability of the litigant, is the only factor weighing in favor of

   dismissal. The Tenth Circuit has found culpability where the litigant “acted with willfulness, bad

   faith, and fault” and made calculated decisions for strategic use in litigation. Xyngular v.

   Schenkel, 890 F.3d 868, 874 (10th Cir. 2018). Mr. Emuveyan does not dispute that he was

   arrested on October 7, 2020, or that he verified his prior discovery responses on March 3, 2021

   (responses which did not list the criminal case). (See Mot. 9, 15, Doc. No. 75; Opp’n 2, Doc.



                                                    12
Case 2:19-cv-00616-HCN-DAO Document 105 Filed 06/09/21 PageID.1822 Page 13 of 14




   No. 81.) There is no doubt that at least as of the time of his arrest, Mr. Emuveyan knew of the

   case against him. And he willfully and incorrectly verified his responses after this arrest.

   Accordingly, this factor weighs against him.

          The fourth factor pertains to whether the court warned the party in advance that dismissal

   would be a likely sanction. It is undisputed that Mr. Emuveyan was not warned. (Mot. 27, Doc.

   No. 75.) The GRP Defendants argue Mr. Emuveyan relinquished any warning due to him by

   committing perjury. (Id.) But there is no evidence at this point that Mr. Emuveyan committed

   perjury. This factor weighs against dismissal. However, the court now affirmatively warns Mr.

   Emuveyan that future discovery violations may warrant dismissal.

          Every Ehrenhaus factor, except the culpability of the litigant, calls for denial of the GRP

   Defendants’ request for dismissal as a sanction. Here, the aggravating factors do not outweigh

   the “the judicial system’s strong predisposition to resolve cases on their merits.” See Ehrenhaus,

   965 F.2d at 921. The “harsh sanction” of dismissal is not appropriate in this case. See Chavez,

   402 F.3d at 1044.

          The more appropriate sanction is to reopen discovery for the GRP Defendants so they

   may serve the discovery they would have propounded had Mr. Emuveyan timely disclosed the

   criminal case. To be clear, Mr. Emuveyan retains his Fifth Amendment right against self-

   incrimination. See Mid-Am.’s Process Serv. v. Ellison, 767 F.2d 684, 686 (10th Cir. 1985) (“The

   individual petitioners unquestionably may assert a Fifth Amendment privilege in this civil case

   and refuse to reveal information properly subject to the privilege.”) This order in no way

   requires Mr. Emuveyan to disclose information he believes may be incriminating. But regardless

   of whether Mr. Emuveyan responds or asserts his Fifth Amendment rights, the GRP Defendants

   are entitled to propound the discovery requests. Insofar as the GRP Defendants’ motion seeks



                                                    13
Case 2:19-cv-00616-HCN-DAO Document 105 Filed 06/09/21 PageID.1823 Page 14 of 14




   dismissal of the case, their motion is DENIED but it is GRANTED insofar as it seeks the

   reopening of fact discovery.

                                            CONCLUSION

          Defendants’ motion is GRANTED in part and DENIED in part. Mr. Emuveyan violated

   the discovery rules when he failed to supplement his response to Interrogatory 20 after his arrest.

   At this point, there have been no other discovery violations. Accordingly, the court ORDERS:

       1. Within seven (7) days, Mr. Emuveyan must supplement his response to the GRP

           Defendants’ Interrogatory 20.

       2. Fact discovery is reopened for sixty (60) days, for the GRP Defendants’ only, to conduct

           discovery limited to that which they would have sought had the criminal case been

           timely disclosed.

          DATED this 9th day of June, 2021.
                                                        BY THE COURT:


                                                        ____________________________________
                                                        Daphne A. Oberg
                                                        United States Magistrate Judge




                                                   14
